DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-18 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7 August 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The cited foreign patent document does not appear in the file.  Therefore, the IDS has been placed in the application file, but unless otherwise indicated, the information referred to therein has not been considered.
Drawings
The drawings are objected to because:
the illustrations above “115 ROBOT MASS ESTIMATION TOOL” and below “140 CLOUD SERVICE” in Figure 1 contain shading not in accordance with 37 CFR 1.84(m) in that the shaded areas reduce legibility;
the black rectangles above “215 WORK PRODUCTS” and grasped above “220 COMBINED UNIT KINEMATICS” in Fig. 2 contain shading not in accordance with 37 CFR 1.84(m) in that the shaded areas are solid black shading areas that are not used to represent bar graphs or color; 
the solid black arrows pointing from 205 to 220, 210 to 220, and 215 to 220 in Fig. 2 contain shading not in accordance with 37 CFR 1.84(m) in that the shaded areas are solid black shading areas that are not used to represent bar graphs or color;
the solid black arrows pointing from 305 to 140, 310 to 140, 220 to 140, 130 to 140, and 140 to 145 in Fig. 3 contain shading not in accordance with 37 CFR 1.84(m) in that the shaded areas are solid black shading areas that are not used to represent bar graphs or color; and
the solid black arrow below “SIMULATION ENGINE” in Fig. 3 contains shading not in accordance with 37 CFR 1.84(m) in that the shaded areas are solid black shading areas that are not used to represent bar graphs or color.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: “describing to an end effector” in line 8 should be “describing an end effector”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “a feasible robot paths” in line 20 should be “a feasible robot path”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “a feasible robot paths” in line 11 should be “a feasible robot path”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “a feasible robot paths” in line 12 should be “a feasible robot path”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, “a feasible robot paths” in line 20 and “a feasible robot path” in line 21 does not clearly relate back to “one or more feasible robot paths” in line 17.  Clarification is required.  Claims 2-10 depending from Claim 1 are therefore rejected.
As per Claim 1, “the one or more feasible robot paths” in line 24-25 does not clearly relate back to “one or more feasible robot paths” in line 17, “a feasible robot paths” in line 20, or “a feasible robot path” in line 21.  Clarification is required.  Claims 2-10 depending from Claim 1 are therefore rejected.
As per Claim 11, “heavy” in line 1 is a relative term that renders the claim indefinite.  The term “heavy” is not defined by the claim, the Specification does not provide a standard for ascertaining the 
As per Claim 11, “the input data” in line 8 lacks proper antecedent basis.  Clarification is required.  Claims 12-17 depending from Claim 11 are therefore rejected.
As per Claim 11, “a feasible robot paths” in line 11 and “a feasible robot path” in line 12 does not clearly relate back to “one or more feasible robot paths” in line 8-9.  Clarification is required.  Claims 12-17 depending from Claim 11 are therefore rejected.
As per Claim 11, “the feasible robot paths” in line 14 does not clearly relate back to “one or more feasible robot paths” in line 8-9, “a feasible robot paths” in line 11, or “a feasible robot path” in line 12.  Clarification is required.  Claims 12-17 depending from Claim 11 are therefore rejected.
As per Claim 18, “heavy” in line 1 is a relative term that renders the claim indefinite.  The term “heavy” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 18 is therefore rejected.
As per Claim 18, “the input data” in line 9 lacks proper antecedent basis.  Clarification is required.
As per Claim 18, “a feasible robot paths” in line 12 and “a feasible robot path” in line 13 do not clearly relate back to “one or more feasible robot paths” in line 9-10.  Clarification is required.
As per Claim 18, “the feasible robot paths” in line 15 does not clearly relate back to “one or more feasible robot paths” in line 9-10, “a feasible robot paths” in line 12, or “a feasible robot path” in line 13.  Clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miegel (US Pub. No. 2008/0114492) in view of Jules (US Patent No. 9,687,982), further in view of Chiddarwar (“Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines”; Int. J. Automation and Control; Vol. 6, No. 1; 2012; page 39-65).

As per Claim 1, Miegel discloses computer-implemented method for planning of motions to lift objects (140/240) using a robot system (133/233) (Figs. 1-2; ¶12-16, 55), the method comprising:
receiving, by a computing system (110), input data (as per 101, 301, 302, 303, 520, 512) (Figs. 1, 3, 5; ¶13, 17-23, 53-54, 45-69) comprising:
robot kinematics data describing a robot (133/233) as a first set of rigid bodies (as per “linked arms” in ¶19) and first set of joints (as per “robotic joint” in ¶19) connecting the first set of rigid bodies 
end effector kinematics data (as per “tool center point” in ¶19, “operating parameters” in ¶23) describing to an end effector (as per “hold an object 240” in ¶55) attached to the robot (133/233) (¶15, 19, 23, 55);
applying, by the computing system (110), a motion path searching algorithm (as per 304) to the input data (as per 101, 301, 302, 303, 520, 512) to identify one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 54-55, 68), wherein:
(a) the motion path searching algorithm (as per 304) uses data of each of the first set of joints (as per “robotic joint” in ¶19) when evaluating points (as per verified in 305) for inclusion in a feasible robot paths (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70), and
(b) an evaluated point (as per verified in 305) is included in a feasible robot path (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70); and
operating (as per 306) the robot (133/233) using an updated robot path (as per “read, created, modified” in ¶68) selected from the one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70).
Miegel does not expressly disclose:
the input data comprising robot mass data describing mass characteristics of each rigid body in the first set of rigid bodies;
the end effector described as a second set of rigid bodies and second set of joints connecting the second set of rigid bodies according to a second set of rotary positions;
the input data comprising end effector mass data describing mass characteristics of each rigid body in the second set of rigid bodies;
the input data comprising load mass data describing mass characteristics of a load;

wherein the motion path searching algorithm uses data including robot mass data, end effector mass data, and load mass data to determine speed and torque of the first set of joints and the second set of joints; and
wherein the evaluated point is only included if the speed and torque of each of the first set of joints and the second set of joints do not exceed the speed limits and torque limits specified in the drive configuration data.
Jules discloses a robot control system (Fig. 1; 7:15-8:32) in which:
the end effector (150A-D) is described as a second set of rigid bodies (as per “parameters of end effector” in 6:60-7:14, 8:20-32) and second set of joints (as per operation of gripper in 6:20-33) connecting the second set of rigid bodies (as per “parameters of end effector” in 6:60-7:14, 8:20-32) according to a second set of rotary positions (as per “open state” and “closed state” in 6:20-33);
the input data comprising end effector mass data (as per “mass parameter … of the end effector” in 7:8-12) describing mass characteristics of each rigid body in the second set of rigid bodies (as per “parameters of end effector” in 6:60-7:14, 8:20-32);
the input data comprising load mass data (as per “object parameters that define weights … of objects” in 11:25-30) describing mass characteristics of a load (472, 473) (Figs. 4A-4C; 11:22-44, 14:8-20, 14:49-15:17);
wherein the motion path searching algorithm (17:5-53) uses data including end effector mass data (as per “mass parameter … of the end effector” in 7:8-12), and load mass data (as per “object parameters that define weights … of objects” in 11:25-30) to determine speed and torque (17:5-53).
In this way, the system of Jules operates to facilitate removable attachment of multiple end effectors (8:59-65).  Like Miegel, Jules is concerned with robot control systems.

the input data (as per Tables 3-5 on page 57) comprising robot mass data (M in Table 3) describing mass characteristics of each rigid body (Link 1-6) in the first set of rigid bodies (page 54-57);
the input data (as per Tables 3-5 on page 57) comprising drive configuration data describing speed limits (as per                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    max in Table 5) and torque limits (as per Γmax in Table 5) corresponding to one or more drives (as per “joint actuator” on page 55) operating the joints (as per Joint 1-6 in Table 5 on page 57) (page 54-57);
wherein the motion path searching algorithm (as per Fig. 6 on page 56) uses data including robot mass data (M in Table 3) (page 54-57); and
wherein the evaluated point (as per via-points in Table 1 on page 56) is included if the speed and torque of each of the first set of joints and the second set of joints do not exceed the speed limits and torque limits specified in the drive configuration data (as per “suitable initial solution” on page 52, as per Tmax on page 55).
In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Therefore, from these teachings of Miegel, Jules, and Chiddarwar, one of ordinary skill in the art would have found it obvious to apply the teachings of Jules and Chiddarwar to the system of Miegel since doing so would enhance the system by: facilitating removable attachment of multiple end effectors; and achieving optimal velocity/acceleration.

As per Claim 2, the combination of Miegel, Jules, and Chiddarwar teaches or suggests all limitations of Claim 1.  Miegel further discloses transferring (as per 407) the updated robot path (as per “read, created, modified” in ¶68) from the computing system (110) to a controller (120) associated with the robot (133/233) (Figs. 1, 4; ¶12-15, 40-46, 68).



As per Claim 5, the combination of Miegel, Jules, and Chiddarwar teaches or suggests all limitations of Claim 1.  Miegel does not expressly disclose wherein the torque of each of the first set of joints and the second set of joints at the point is determined by:
determining a first position and a first speed for each of the joints at a prior point being evaluated for connection to the evaluated point;
determining a second position and a second speed for each of the joints at the evaluated point;
determining the torque based on (a) the robot mass data, the end effector mass data, the load mass data, and (b)the acceleration resulting from the transition between (i) the first position and the first speed and (ii) the second position and the second speed.
See rejection of Claim 1 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses:
wherein the torque (as per Figure 7(e) and 7(f)) of each of the first set of joints (as per joint 1-3) and the second set of joints (as per joint 4-6) at the point is determined (Fig. 7; page 54-62) by:
determining a first position (P1 in Fig. 6 as per Fig. 7(a)) and a first speed (P1 in Fig. 6 as per Fig. 7(b)) for each of the joints (Joint 1-6) at a prior point (as per path in Fig. 6) being evaluated for connection to the evaluated point (Figs. 6-7; page 54-62);
determining a second position (P2 in Fig. 6 as per Fig. 7(a)) and a second speed (P2 in Fig. 6 as per Fig. 7(b)) for each of the joints (Joint 1-6) at the evaluated point (as per path in Fig. 6) (Figs. 6-7; page 54-62);

In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Therefore, from these teachings of Miegel, Jules, and Chiddarwar, one of ordinary skill in the art would have found it obvious to apply the teachings of Jules and Chiddarwar to the system of Miegel since doing so would enhance the system by: facilitating removable attachment of multiple end effectors; and achieving optimal velocity/acceleration.

As per Claim 6, the combination of Miegel, Jules, and Chiddarwar teaches or suggests all limitations of Claim 5.  Miegel does not expressly disclose each joint has identical values for the first speed and the second speed.
See rejection of Claims 1 and 5 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses wherein each joint (Joint 1-6) has identical values (as per intersection of velocity curves in Fig. 7(b)) for the first speed (P1 in Fig. 6 as per Fig. 7(b)) and the second speed (P2 in Fig. 6 as per Fig. 7(b)) (Figs. 6-7; page 54-62).  In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Therefore, from these teachings of Miegel, Jules, and Chiddarwar, one of ordinary skill in the art would have found it obvious to apply the teachings of Jules and Chiddarwar to the system of Miegel since doing so would enhance the system by: facilitating removable attachment of multiple end effectors; and achieving optimal velocity/acceleration.

See rejection of Claims 1 and 5 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses each joint (Joint 1-6) has distinct values (as per non-intersecting portions of velocity curves in Fig. 7(b)) for the first speed (P1 in Fig. 6 as per Fig. 7(b)) and the second speed (P2 in Fig. 6 as per Fig. 7(b)) (Figs. 6-7; page 54-62).  In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Therefore, from these teachings of Miegel, Jules, and Chiddarwar, one of ordinary skill in the art would have found it obvious to apply the teachings of Jules and Chiddarwar to the system of Miegel since doing so would enhance the system by: facilitating removable attachment of multiple end effectors; and achieving optimal velocity/acceleration.

As per Claim 8, the combination of Miegel, Jules, and Chiddarwar teaches or suggests all limitations of Claim 5.  Miegel does not expressly disclose wherein each torque is determined using a physical simulation of the robot.
See rejection of Claims 1 and 5 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses wherein each torque (as per Figure 7(e) and 7(f)) is determined using a physical simulation of the robot (Fig. 5) (Figs. 5-7; page 54-62).  In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Therefore, from these teachings of Miegel, Jules, and Chiddarwar, one of ordinary skill in the art would have found it obvious to apply the teachings of Jules and Chiddarwar to the system of Miegel since doing so would enhance the system by: facilitating removable attachment of multiple end effectors; and achieving optimal velocity/acceleration.

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miegel (US Pub. No. 2008/0114492) in view of Jules (US Patent No. 9,687,982), further in view of Chiddarwar (“Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines”; Int. J. Automation and Control; Vol. 6, No. 1; 2012; page 39-65), further in view of Sugaya (US Pub. No. 2016/0332297).

As per Claim 3, the combination of Miegel, Jules, and Chiddarwar teaches or suggests all limitations of Claim 1.  Miegel further discloses disclose transferring (as per 407) the updated robot path (as per “read, created, modified” in ¶68) from the computing system (110) via a display (111, 513) associated with the robot (133/233) (Figs. 1, 5; ¶12-14, 56-68).
Miegel does not expressly disclose wherein the display is of a teach pendent.
Sugaya discloses an information processing apparatus (A) for programming a robot (101) in which path data (as per screen 20) is input by a user (Fig. 1; ¶53-60).  In one embodiment, the information processing apparatus (A) is in the form of a personal computer (B) (Fig. 1; 53).  In an alternative embodiment, information processing apparatus (A) is in the form of a teaching pendant (¶80).  Like Miegel, Sugaya is concerned with robot control systems.
Therefore, from these teachings of Miegel, Jules, Chiddarwar, and Sugaya, one  of ordinary skill in the art at the time the invention was made would have found it obvious to implement a teach pendant as per Sugaya within the system of Miegel as modified in view of Jules and Chiddarwar since doing so would be, according to Sugaya, a matter of design choice for a user interface.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miegel (US Pub. No. 2008/0114492) in view of Jules (US Patent No. 9,687,982), further in view of Chiddarwar (“Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines”; Int. J. Automation and Control; Vol. 6, No. 1; 2012; page 39-65), further in view of Eberst (US Pub. No. 2014/0371905).

As per Claim 9, the combination of Miegel, Jules, and Chiddarwar teaches or suggests all limitations of Claim 1.  Miegel does not expressly disclose wherein the motion path searching algorithm is Rapidly-exploring Random Trees (RRT).
Eberst discloses a robot control system in which a tool path (21.1-21.3) for a desired work task of a robot (10) is planned (Figs. 1, 4; ¶39, 82-99).  In one embodiment, tool paths are calculated based on probabilistic methods, for example, Rapidly Exploring Random Trees, Probabilistic Road Maps, etc. (¶56).  In this way, a collision-free motion is planned and simulated (¶57).  Like Miegel, Eberst is concerned with robot control systems.
Therefore, from these teachings of Miegel, Jules, Chiddarwar, and Eberst, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement the RRT planning method as per Eberst within the system of Miegel as modified by Jules and Chiddarwar since doing so would be, according to Eberst, a matter of design choice for planning and simulating collision-free motion.

Claim 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miegel (US Pub. No. 2008/0114492) in view of Chiddarwar (“Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines”; Int. J. Automation and Control; Vol. 6, No. 1; 2012; page 39-65).


identifying a plurality of rigid bodies (as per “linked arms” in ¶19) included in the robot (133/233) and the end effector (as per “hold an object 240” in ¶55), a plurality of joints (as per “robotic joint” in ¶19) connecting the rigid bodies (as per “linked arms” in ¶19);
applying a motion path searching algorithm (as per 304) to the input data (as per 101, 301, 302, 303, 520, 512) to identify one or more feasible robot paths (Fig. 3; ¶13, 16, 20-25, 54-55, 68), wherein:
the motion path searching algorithm (as per 304) evaluates each joint (as per “robotic joint” in ¶19) when evaluating points (as per verified in 305) for inclusion in a feasible robot paths (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70), and
an evaluated point (as per verified in 305) is included in a feasible robot path (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70); and
transferring (as per 407) at least one of the feasible robot paths to a controller (120) associated with the robot (133/233) (Figs. 1, 4; ¶12-15, 40-46, 68).
Miegel does not expressly disclose:
identifying torque limits for each of the joints, wherein the torque limit for a joint indicates a maximum supported torque by a drive operating the joint;
wherein the motion searching algorithm determines torque of each joint;
wherein the evaluated point is only included in a feasible robot path if the torque of each of the joints do not exceed the torque limits.
Chiddarwar discloses a robot planning system (Fig. 1; page 45-46) that operates by:
max in Table 5 on page 57) for each of the joints (Joint 1-6 in Table 5 on page 57), wherein the torque limit (as per Γmax in Table 5 on page 57) for a joint (Joint 1-6 in Table 5 on page 57) indicates a maximum supported torque by a drive (as per “joint actuator” on page 55) operating the joint (as per Joint 1-6 in Table 5 on page 57) (page 54-57);
wherein the motion searching algorithm (as per Fig. 6 on page 56) determines torque (as per Fig. 7(e) on page 59) of each joint (as per Joint 1, Joint 2, Joint 3 in Fig. 7(e) on page 59);
wherein the evaluated point (as per via-points in Table 1 on page 56) is included if the torque of each of the joints (as per Joint 1-6 in Table 5 on page 57) do not exceed the torque limits (as per Γmax in Table 5 on page 57) (page 54-57).
In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Therefore, from these teachings of Miegel and Chiddarwar, one of ordinary skill in the art would have found it obvious to apply the teachings of Chiddarwar to the system of Miegel since doing so would enhance the system by achieving optimal velocity/acceleration.

As per Claim 12, the combination of Miegel and Chiddarwar teaches or suggests all limitations of Claim 11.  Miegel further discloses wherein the method further comprises:
receiving (as per 407) a robot path (as per “read, created, modified” in ¶68) describing motion of the robot (133/233) while moving the load (240) (Figs. 1, 4; ¶12-16, 40-46, 55, 68); and
using the robot path (as per “read, created, modified” in ¶68) in the motion path searching algorithm (as per 304) (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70).

As per Claim 13, the combination of Miegel and Chiddarwar teaches or suggests all limitations of Claim 11.  Miegel does not expressly disclose wherein the torque of each joint at the evaluated point is determined by:
determining mass properties of each of the rigid bodies;

determining a second position and a second speed for each of the joints at the evaluated point; 
determining the torque based on the mass properties of the rigid bodies and the acceleration resulting from the transition between (a) the first position and the first speed and (b) the second position and the second speed.
See rejection of Claim 11 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses wherein the torque (as per Figure 7(e) and 7(f)) of each joint (as per joint 1-6) at the evaluated point is determined (Fig. 7; page 54-62) by:
determining mass properties (as per M in Table 3) of each of the rigid bodies (as per link 1-6 in Table 3) (page 54-62);
determining a first position (P1 in Fig. 6 as per Fig. 7(a)) and a first speed (P1 in Fig. 6 as per Fig. 7(b)) for each of the joints (Joint 1-6) at a prior point (as per path in Fig. 6) being evaluated for connection to the evaluated point (Figs. 6-7; page 54-62);
determining a second position (P2 in Fig. 6 as per Fig. 7(a)) and a second speed (P2 in Fig. 6 as per Fig. 7(b)) for each of the joints (Joint 1-6) at the evaluated point (as per path in Fig. 6) (Figs. 6-7; page 54-62); 
determining the torque (as per Figure 7(e) and 7(f)) based on the mass properties (as per M in Table 3 on page 57) of the rigid bodies (as per link 1-6 in Table 3 on page 57) and the acceleration (as per Fig. 7(c)) resulting from the transition between the first position (P1 in Fig. 6 as per Fig. 7(a)) and the first speed (P1 in Fig. 6 as per Fig. 7(b)) and the second position (P2 in Fig. 6 as per Fig. 7(a)) and the second speed (P2 in Fig. 6 as per Fig. 7(b)) (Figs. 6-7; page 54-62).
In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.


As per Claim 14, the combination of Miegel and Chiddarwar teaches or suggests all limitations of Claim 13.  Miegel does not expressly disclose wherein each joint has identical values for the first speed and the second speed.
See rejection of Claims 11 and 13 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses wherein each joint (Joint 1-6) has identical values (as per intersection of velocity curves in Fig. 7(b)) for the first speed (P1 in Fig. 6 as per Fig. 7(b)) and the second speed (P2 in Fig. 6 as per Fig. 7(b)) (Figs. 6-7; page 54-62).  In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Therefore, from these teachings of Miegel and Chiddarwar, one of ordinary skill in the art would have found it obvious to apply the teachings of Chiddarwar to the system of Miegel since doing so would enhance the system by achieving optimal velocity/acceleration.

As per Claim 15, the combination of Miegel and Chiddarwar teaches or suggests all limitations of Claim 13.  Miegel does not expressly disclose wherein each joint has distinct values for the first speed and the second speed.
See rejection of Claims 11 and 13 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses wherein each joint (Joint 1-6) has distinct values (as per non-intersecting portions of velocity curves in Fig. 7(b)) for the first speed (P1 in Fig. 6 as per Fig. 7(b)) and the second speed (P2 in Fig. 6 as per Fig. 7(b)) (Figs. 6-7; page 54-62).  In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.


As per Claim 16, the combination of Miegel and Chiddarwar teaches or suggests all limitations of Claim 13.  Miegel does not expressly disclose wherein the torque of each joints is determined using a physical simulation of the robot.
See rejection of Claims 11 and 13 for discussion of teachings of Chiddarwar.  Chiddarwar further discloses wherein each torque (as per Figure 7(e) and 7(f)) is determined using a physical simulation of the robot (Fig. 5) (Figs. 5-7; page 54-62).
In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Therefore, from these teachings of Miegel and Chiddarwar, one of ordinary skill in the art would have found it obvious to apply the teachings of Chiddarwar to the system of Miegel since doing so would enhance the system by achieving optimal velocity/acceleration.

As per Claim 18, Miegel discloses a system for planning of motions to lift heavy objects (140/240) using a robot (133/233) (Figs. 1-2; ¶12-16, 55), the system comprising:
a robot system (100) comprising a robot (133/233), an end effector (as per “hold an object 240” in ¶55), and one or more loads (140/240) (Figs. 1-2; ¶12-16, 19, 23, 55);
a controller (120) associated with the robot (133/233) (Fig. 1; ¶12-14);
a computing system (110) comprising one or more processors (Fig. 1; ¶12-14, 72) configured to:
identify a plurality of rigid bodies (as per “linked arms” in ¶19) included in the robot (133/233) and the end effector (as per “hold an object 240” in ¶55), a plurality of joints (as per “robotic joint” in ¶19) connecting the rigid bodies (as per “linked arms” in ¶19);

the motion path searching algorithm (as per 304) evaluates each joint (as per “robotic joint” in ¶19) when evaluating points (as per verified in 305) for inclusion in a feasible robot paths (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70), and
an evaluated point (as per verified in 305) is included in a feasible robot path (Fig. 3; ¶13, 16, 20-25, 38, 40, 41, 46-51, 54-55, 68, 70); and
transfer (as per 407) at least one of the feasible robot paths to the controller (120) associated with the robot (133/233) (Figs. 1, 4; ¶12-15, 40-46, 68).
Does not expressly disclose:
Miegel does not expressly disclose:
identify torque limits for each of the joints, wherein the torque limit for a joint indicates a maximum supported torque by a drive operating the joint;
wherein the motion searching algorithm determines torque of each joint;
wherein the evaluated point is only included in a feasible robot path if the torque of each of the joints do not exceed the torque limits.
Chiddarwar discloses a robot planning system (Fig. 1; page 45-46) that operates by:
identifying torque limits (as per Γmax in Table 5 on page 57) for each of the joints (Joint 1-6 in Table 5 on page 57), wherein the torque limit (as per Γmax in Table 5 on page 57) for a joint (Joint 1-6 in Table 5 on page 57) indicates a maximum supported torque by a drive (as per “joint actuator” on page 55) operating the joint (Joint 1-6 in Table 5 on page 57) (page 54-57);
wherein the motion searching algorithm (as per Fig. 6 on page 56) determines torque (as per Fig. 7(e) on page 59) of each joint (as per Joint 1, Joint 2, Joint 3 in Fig. 7(e) on page 59) (page 54-57);
max in Table 5 on page 57) (page 54-57).
In this way, the robot achieves optimal velocity/acceleration (page 46-47).  Like Miegel, Chiddarwar is concerned with robot control systems.
Therefore, from these teachings of Miegel and Chiddarwar, one of ordinary skill in the art would have found it obvious to apply the teachings of Chiddarwar to the system of Miegel since doing so would enhance the system by achieving optimal velocity/acceleration.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miegel (US Pub. No. 2008/0114492) in view of Chiddarwar (“Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines”; Int. J. Automation and Control; Vol. 6, No. 1; 2012; page 39-65), further in view of Eberst (US Pub. No. 2014/0371905).

As per Claim 17, the combination of Miegel and Chiddarwar teaches or suggests all limitations of Claim 11.  Miegel does not expressly disclose wherein the motion path searching algorithm is Rapidly-exploring Random Trees (RRT).
Eberst discloses a robot control system in which a tool path (21.1-21.3) for a desired work task of a robot (10) is planned (Figs. 1, 4; ¶39, 82-99).  In one embodiment, tool paths are calculated based on probabilistic methods, for example, Rapidly Exploring Random Trees, Probabilistic Road Maps, etc. (¶56).  In this way, a collision-free motion is planned and simulated (¶57).  Like Miegel, Eberst is concerned with robot control systems.
Therefore, from these teachings of Miegel, Chiddarwar, and Eberst, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement the RRT planning method as per Eberst within the system of Miegel as modified by Chiddarwar since doing so would be, according to Eberst, a matter of design choice for planning and simulating collision-free motion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kramer (US Patent No. 5,043,929), Panesse (US Pub. No. 2007/0135933), Moriya (US Pub. No. 2014/0088949), and McDaniel (US Pub. No. 2015/0220666) disclose simulation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664